Citation Nr: 1711176	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  14-10 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a right ankle strain, post-operative.

2.  Entitlement to a disability rating in excess of 10 percent for a left ankle strain.

3.  Entitlement to service connection for degenerative joint disease (DJD) of the right ankle, to include as secondary to service-connected right ankle strain, post-operative.

4.  Entitlement to service connection for DJD of the left ankle, to include as secondary to service-connected left ankle strain.

5.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to July 1976.  The Board notes that, in a May 2002 administrative decision, it was determined that the Veteran's character of discharge was not a bar to VA benefits.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2016, the Veteran testified at a hearing at the Boise RO before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the Veteran's electronic claims file in the Veterans Benefits Management System (VBMS).  As agreed at the hearing, the appeal was held open for a period of 60 days so that the Veteran could submit additional evidence in support of his claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

After reviewing the evidence of record, the Board finds that a remand is necessary for additional development. 

I.  Adequate Notice Regarding Service Connection, including on Secondary Basis

The AOJ adjudicated the issues of entitlement to service connection for DJD of the left and right ankles as a result of VA examination report findings of July 2011, finding that the claims were raised by the record.  However, as these claims developed in conjunction with his claim for an increased rating of the ankles, the Board notes that he has not been provided with generic notice on how to establish a claim for service-connection for his bilateral ankle DJD, including on a secondary basis, as required by 38 U.S.C.A. § 5103. See generally Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (finding that "generic notice in response to the 'particular type of claim' . . . is all that is required").

II.  Notice of Unavailability of Medical Imaging Associates Records

In an October 2016 report of contact, VA received a response that no records were found by Medical Imaging Associates.  Unfortunately, the Veteran was not made aware of this fact.  Accordingly, on remand, he must be notified of any inability to obtain a copy of records from Medical Imaging Associates in accordance with 38 C.F.R. § 3.159(e).  Significantly, 38 C.F.R. § 3.159(e) requires notice to the Veteran that contains the following information:  "(i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence."



III.  New Ankle VA Examination with Adequate Range of Motion Considerations and Opinion on Secondary Service Connection

According to 38 C.F.R. § 4.59, "[w]ith any form of arthritis, painful motion is an important factor of disability."  The last sentence of that regulation indicates that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  In Correia v. McDonald, the Court determined that testing listed in the final sentence of § 4.59 is required unless a medical examiner determines that it cannot or should not be conducted.  Correia, 28 Vet. App. at 168-70.  

The Board also notes that case law states that 38 C.F.R. § 4.59 may to apply to disabilities other than arthritis and to disabilities rated under diagnostic codes (DCs) that do not mention range of motion findings.  See Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016)("In other words, § 4.59 does not, as the Secretary contends, condition the award of a minimum compensable evaluation for a musculoskeletal disability on the presence of range of motion measurements in that DC; rather, it conditions that award on evidence of an actually painful, unstable, or malaligned joint or periarticular region and the presence of a compensable evaluation in the applicable DC"); Sowers v. McDonald, 27 Vet. App. 472, 475, 481 (2016) (explaining that "§ 4.59 employs conditional language that must be read in conjunction with the appropriate DC to be understood"); Burton v. Shinseki, 
25 Vet. App. 1, 5 (2011) (declining to infer a limitation from the text of § 4.59 and holding that, although the first and third sentences mention arthritis, the regulation is applicable in "non-arthritis contexts").

Here, there is no statement included in the existing ankle examination report of July 2011 that such weight-bearing testing cannot or should not be conducted.  See Correia, 28 Vet. App. at 168-70.  Accordingly, a remand is necessary so that the Veteran can be "tested for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.

Furthermore, even though the July 2011 VA examiner provided an opinion that it was "less likely as not" that the Veteran's ankle DJD was caused or a result of his service-connected sprains and/or surgery on the right ankle, no rationale was given for this negative opinion on secondary service connection.  Rather, the entire rationale focused on why the examiner felt that service connection was not warranted on a direct basis and made no mention as to whether his service-connected ankle strains may have caused or aggravated his DJD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA takes action to furnish a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

IV.  Issuance of a Statement of the Case for Residuals of a Head Injury

During the course of the Board's review of the claims file, it is evident that the Veteran submitted a timely notice of disagreement with a June 2003 rating decision's denial of his claim for service connection for residuals of a head injury.  See August 2003 statement (indicating he "wish[ed] to appeal my non service connected disability of my head injury").  However, this issue was not addressed in a Statement of the Case.  See also March 2004 Statement of the Case (addressing issues other than service connection for residuals of a head injury).  Therefore, in order to put this issue in the correct procedural posture, a remand for the issuance of a Statement of the Case is required.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a notice letter on how to establish a claim for service connection, to include on a secondary basis.  See 38 U.S.C.A. § 5103.

2.  Send the Veteran a notice letter that advises him that a records from Medical Imaging Associates are unavailable in accordance with 38 C.F.R. § 3.159(e).

3.  Arrange to have the Veteran scheduled for a VA ankle examination.  

(a) As part of the examination, the examiner should record the ankles' range of motion observed on clinical evaluation, in terms of degrees.  In so doing, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, or provide an explanation as to why it is not possible to do so;

(b) If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins.

(c) The examiner should discuss the extent to which the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

(d) The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right and left ankle DJD is caused by his service-connected right ankle strain, post-operative, and/or left ankle strain.  

(e) The examiner should provide an opinion on whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's right and left ankle DJD is aggravated (i.e., permanently worsened beyond normal progression) by his service-connected right ankle strain, post-operative, and/or left ankle strain.

A complete medical rationale for all opinions expressed should be provided.

4.  Issue a Statement of the Case addressing entitlement to service connection for residuals of a head injury.  This issue should not be certified or returned to the Board unless the Veteran or his representative submits an adequate substantive appeal following the issuance of the Statement of the Case.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The Board notes that the SSOC should consider all of the evidence (including the pertinent VA treatment reports, December 2016 VA examination reports, and private treatment records) received without a waiver of AOJ review after the February 2014 Statement of the Case. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of 





Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




